                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

TRACI GOODWIN,                                   )
                                                 )
          Plaintiff,                             )
                                                 )
                  vs.                            )      CIVIL NO. 3:18-cv-1033-JPG-CJP
                                                 )
COMMISSIONER of SOCIAL SECURITY,                 )
                                                 )
          Defendant.                             )

                              JUDGMENT IN A CIVIL CASE

          IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by United

States District Judge J. Phil Gilbert, the Commissioner’s final decision denying plaintiff’s

application for social security benefits is REVERSED and REMANDED to the Commissioner

for rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. §

405(g).

          Judgment is entered in favor of plaintiff Traci Goodwin and against defendant

Commissioner of Social Security.

          DATED: January 15, 2019


                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:    s/Tina Gray
                                                         Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
